***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       CHRISTINA DOLAN v. RUSSELL J. DOLAN
                   (AC 43674)
                   Alvord, Alexander and Vertefeuille, Js.

                                    Syllabus

The defendant, whose marriage to the plaintiff previously had been dis-
    solved, appealed to this court from the judgment of the trial court
    granting the plaintiff’s motions for modification and appellate attorney’s
    fees. The parties had one minor child together. At the time of the dissolu-
    tion, the plaintiff lived in West Hartford and the defendant lived in
    Andover, Massachusetts. Incorporated into the judgment of dissolution
    was a separation agreement which provided that, following the comple-
    tion of the child’s 2018-2019 academic year, the plaintiff would relocate
    to an area within one hour from her place of employment in Hartford,
    and that the defendant would make efforts to explore relocation to an
    area in Massachusetts such that the parties were to be within thirty
    minutes of each other. Subsequently, the plaintiff filed a motion for
    modification alleging a change in circumstances in her employment,
    namely, that she received a promotion and that she would no longer
    be able to relocate and maintain her employment. She requested that
    she and the minor child be permitted to remain residing in West Hartford.
    Following a hearing, the court granted the plaintiff’s motion, and the
    defendant appealed to this court. The trial court then granted the plain-
    tiff’s motion for attorney’s fees to defend the appeal and the defendant
    amended his appeal. Held:
1. The trial court did not abuse its discretion in granting the plaintiff’s motion
    for modification, as the plaintiff’s promotion represented a substantial
    change in circumstances that warranted modification of the parties’
    dissolution agreement with respect to parenting access and location:
    the court credited the testimony of the plaintiff regarding her promotion,
    which provided her an increase in salary and provided potential career
    growth, but no longer allowed her to work remotely on a routine basis
    and relocate to Massachusetts as the parties originally intended, and
    that she had looked into employment elsewhere, but that she would be
    starting from the bottom; moreover, the court also made factual findings
    that directly addressed factors related to the best interests of the child,
    including that the plaintiff’s financial stability was in the best interests
    of the child, the plaintiff’s financial independence was critical given that
    the defendant’s failure to ensure that she had timely access to funds
    following the divorce put her in a vulnerable financial position, and that
    it was in the best interests of the child to continue residing primarily
    in the Hartford area, supported by the plaintiff’s testimony as to the
    child’s academic progress, friendships with children in the neighborhood
    and at school, relationships with teachers at school and after-school
    childcare, and involvement in sports.
2. The trial court did not abuse its discretion in awarding the plaintiff
    attorney’s fees to defend the appeal; the court expressly and reasonably
    found that its failure to award attorney’s fees would undermine its prior
    financial orders, and such finding was supported by the record, namely,
    the plaintiff’s testimony that, in order to pay her counsel fees, she had
    obtained funds from her investments and retirement account, the assets
    that had been awarded to her in the dissolution.
          Argued February 3—officially released March 29, 2022

                              Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Hartford and tried to the court, Miller, J.; judg-
ment dissolving the marriage and granting certain other
relief in accordance with the parties’ separation agree-
ment; thereafter, the court, Margaret Murphy, J.,
granted, inter alia, the plaintiff’s motion for modifica-
tion, and the defendant appealed to this court; subse-
quently, the court, Margaret Murphy, J., granted the
plaintiff’s motion for appellate attorney’s fees, and the
defendant filed an amended complaint. Affirmed.
  David V. DeRosa, for the appellant (defendant).
  Brandy N. Thomas, with whom, on the brief, was
Jennifer Shukla, for the appellee (plaintiff).
                          Opinion

   ALVORD, J. In this dissolution matter, the defendant,
Russell J. Dolan, appeals from the judgment of the trial
court granting two postjudgment motions filed by the
plaintiff, Christina Dolan. On appeal, the defendant
claims that the court improperly granted the plaintiff’s
(1) motion for modification and (2) motion for appellate
attorney’s fees. We disagree and, accordingly, affirm
the judgment of the trial court.
   The following facts and procedural history are rele-
vant to our resolution of this appeal. The parties were
married in 2008 and have one minor child together.
In 2017, the plaintiff commenced a dissolution action
against the defendant. On January 23, 2018, the trial
court, Miller, J., rendered a judgment of dissolution,
which incorporated a January 22, 2018 separation agree-
ment executed by the parties (agreement). At the time
of the dissolution, the plaintiff lived in West Hartford,
and the defendant lived in Andover, Massachusetts. Pur-
suant to Section III of the agreement, the parties agreed
that the plaintiff would relocate, following the comple-
tion of the 2018-2019 academic year, ‘‘to a location such
that [the plaintiff] is living approximately but not farther
than one (1) hour from her place of employment in
Hartford, Connecticut and shall include the Greater
Worcester Area and suburbs such as Westborough, Mas-
sachusetts.’’ The defendant agreed to ‘‘make efforts to
explore relocation to an area in Massachusetts such
that the parties are within thirty (30) minutes of each
other.’’ The parties were to ‘‘communicate with each
other regarding their respective residences by May 1,
2019.’’
   From the date of the dissolution judgment through
the contemplated 2019 relocation, the parties agreed
that the defendant would have parenting time on certain
dates, generally consisting of two or three weekends
per month during the school year. For summer, 2018,
the parties agreed to shared parenting time according
to a two week on/two week off schedule. The parties
agreed that, commencing upon the contemplated 2019
relocation, the parties would share a ‘‘5, 2, 2, 5’’ sched-
ule, as follows: ‘‘The parties shall share weekday time
such that one parent shall have parenting responsibility
every Monday and Tuesday, and the other parent shall
have parenting responsibility every Wednesday and
Thursday, and the parties shall alternate weekend par-
enting time from after school, or at an agreed upon
time, through Monday morning returning to school. The
parties shall cooperate to determine which weekday
blocks each parent shall have based on [the plaintiff’s]
work schedule such that she shall have the weekday
blocks wherein she is working remotely, if remote work
[is] available to her.’’ For summer, 2019, the parties
agreed that the regular access schedule was to prevail,
except with respect to vacations, set forth in a separate
provision of the agreement. The parties were to make
every effort to agree on the location of the minor child’s
school.1 If the parties were unable to reach a schooling
agreement, a decision was to be made by the court.
   In the event that the defendant did not relocate to an
area near the plaintiff’s relocated residence, the parties
agreed that ‘‘the parenting plan shall be reviewed to
adjust parenting time and the access schedule so as to
maintain liberal parenting time for both parents, but to
minimize the amount of travel required for the child
during the week.’’ The court would ‘‘retain jurisdiction
to determine an appropriate shared parenting schedule
pursuant thereto, in the event the parties are unable to
agree.’’ The agreement ‘‘contemplated that [the defen-
dant] will exercise more parenting time than [the plain-
tiff] during non-school periods to make up for less time
during school periods.’’ In the event the parties were
unable to reach an agreement as to a shared parenting
schedule, a decision was to be made by the court.
    On April 30, 2019, the plaintiff filed a motion for
modification. Therein, she alleged, inter alia, that
‘‘[s]ince the entry of judgment, there has been a change
in circumstances such that a relocation of the minor
child from his current location of residence, school
district and community is no longer in his best inter-
ests,’’ and that the plaintiff’s ‘‘employment circum-
stances have changed such that she will no longer be
able to relocate and maintain her employment.’’ The
plaintiff requested that she and the minor child be per-
mitted to remain residing in West Hartford and sought
a parenting access plan that was in the best interests
of the child.
    On July 29, 2019, the court held a hearing on the
plaintiff’s motion for modification along with other
motions filed by the parties, including the plaintiff’s
motion for contempt, and the defendant’s motions for
order, modification of custody, and contempt. On Octo-
ber 30, 2019, the court issued its memorandum of deci-
sion on all pending motions. Foundationally, the court
found the plaintiff ‘‘more willing to compromise, espe-
cially when it relates to their son’s well-being,’’ and also
made an overall finding that the plaintiff was more
credible than the defendant. The court found ‘‘that
much of the [defendant’s] testimony was self-serving
and an attempt to obfuscate his manipulation of the
[plaintiff] regarding financial matters and the parenting
schedule.’’ The court first considered the plaintiff’s
motion for contempt. The court found the defendant
in contempt for violating the provision of the agreement
prohibiting demeaning, denigrating, or otherwise
maligning language toward the other parent, on the
basis of evidence of his verbal abuse toward the plaintiff
in the form of tirades in which he referred to her as
‘‘trash’’ and ‘‘scumbag trash.’’ The court found that the
defendant had ‘‘no self-awareness or insight that his
behavior toward the plaintiff was uncivil, demeaning,
and denigrating.’’
   The court referenced the defendant’s ‘‘out of line’’
demands, made during the plaintiff’s parenting time, to
spend time with the parties’ child during her family
vacation in Florida. The court found that the defendant
made multiple threats to contact the police in the event
that the plaintiff failed to respond to him. The court
found that the plaintiff, in an effort to appease the
defendant, agreed to permit him to take their child to
a zoo, a trip that she had planned to take with her
family. The court was concerned by the defendant’s
‘‘unreasonable demands and anger shown in almost all
of his e-mails and texts to the [plaintiff],’’ and concluded
that his ‘‘overall lack of civility toward the plaintiff
interferes with his coparenting obligations and his abil-
ity to act in the best interest of their son.’’ The court
also found the defendant in contempt for his failure to
contribute $1000 monthly to the mortgage on the former
marital home, as required by the agreement.2 The court
found that the defendant was ‘‘intentionally keeping
the money from the plaintiff,’’ that his actions were
‘‘egregious, and [that] he put her in financial peril.’’3
   With respect to the plaintiff’s motion for modification
at issue in this appeal, the court found that ‘‘the plain-
tiff’s employment circumstances have changed substan-
tially and she can no longer relocate to Massachusetts
and maintain her employment as the parties originally
intended.’’ The court credited the plaintiff’s testimony
regarding her work circumstances, including the pro-
motion she obtained through her employer following
the entry of the dissolution judgment. Although she was
able to work remotely in her prior position, her new
position did not permit remote work on a routine basis.4
The court found that the plaintiff’s new position consti-
tuted ‘‘a substantial improvement based on her
increased salary and potential career growth.’’ The
court credited the plaintiff’s testimony that ‘‘if she
looked for work in the health care industry in Massachu-
setts to be closer to the defendant, she would have to
start at the bottom and would not earn enough money
to maintain the standard of living that she and her son
enjoy in Connecticut.’’ Acknowledging the defendant’s
argument that accepting the promotion was not manda-
tory for the plaintiff, the court found the promotion to
be a ‘‘legitimate stepping stone in the [plaintiff’s] career’’
and ‘‘a significant opportunity for her.’’ The court found
it to be both in the plaintiff’s and the child’s best inter-
ests for the plaintiff to accept the promotion to be better
able to provide financially for her and the minor child.
   The court further found that ‘‘maintaining [the plain-
tiff’s] financial independence is critical to her financial
stability and her stability is in the best interest of the
child,’’ and that the defendant had ‘‘put the [plaintiff]
in a vulnerable financial position’’ when he wilfully
failed to contribute $1000 monthly to the mortgage pay-
ment on the former marital home as required by the
agreement. The court previously had found that the
defendant ‘‘intentionally’’ kept the money from the
plaintiff,5 forcing her to file a motion for contempt to
address his failure to pay his court-ordered portion
of the mortgage. The court found that the defendant’s
failure to fulfill his fiscal obligation was egregious and
put the plaintiff in financial peril.
   In addition to the financial considerations set forth
by the court, the court found that it was in the child’s
best interests to continue residing primarily with the
plaintiff in the Hartford area. The court credited evi-
dence that the child was doing well under the current
parenting plan, and noted that it had heard testimony
regarding the child’s academic progress, friendships,
after-school childcare, sports, and activities in the com-
munity.
  In granting the plaintiff’s motion for modification,
the court stated that the relocation provision of the
parenting plan would no longer apply, and it vacated
the provisions of the parenting plan setting forth the
parenting schedule following the relocation, including
the summer access schedule for 2019 and the future.
The court then stated: ‘‘Because the parents will not
be moving closer to each other, the ‘5, 2, 2, 5’ parenting
plan anticipated in [the agreement] is no longer appro-
priate. The custody agreement shall be modified so that
the [defendant] shall have parenting time with the child
every other weekend as well as the division of summer,
vacations, and holidays as provided by the agreement
prior to relocation.’’ The court applied the agreement’s
summer, 2018 schedule to future summers. The defen-
dant filed a motion to reargue, which was denied. This
appeal followed.
  On January 2, 2020, the plaintiff filed a motion for
counsel fees to defend the appeal, and the defendant
thereafter filed an objection. Following a hearing on
February 18, 2020, the court ordered the defendant to
pay $7700 of the plaintiff’s appellate attorney fees. The
defendant then amended his appeal, challenging the
award of attorney’s fees.
                             I
   The defendant’s first claim on appeal is that the court
abused its discretion in granting the plaintiff’s motion
for modification. Specifically, the defendant argues:
‘‘The court’s finding that the plaintiff obtaining a promo-
tion at work is a substantial change of circumstances
to justify a modification is not a proper reading of the
[agreement] which anticipated both [the] plaintiff’s relo-
cation, maintaining employment, or obtaining a promo-
tion at Hartford Hospital or some other employer. The
modification undermines the agreement’s premise that
the parties relocate to a location in Massachusetts . . .
that would permit increase[d] contact for both parents
with their child for whom they agreed to have joint
custody.’’ We are not persuaded that the court abused
its discretion.
   We first set forth relevant principles of law and our
standard of review. General Statutes § 46b-56 provides
trial courts with the statutory authority to modify an
order of custody or visitation. General Statutes (Rev.
to 2019) § 46b-56 (c) directs the court, when making
or modifying any order regarding the custody, care,
education, visitation and support of children, to ‘‘con-
sider the best interests of the child, and in doing so
[the court] may consider, but shall not be limited to,
one or more of [sixteen enumerated] factors6. . . . The
court is not required to assign any weight to any of the
factors that it considers . . . .’’ (Footnote added.).
   ‘‘Our standard of review of a trial court’s decision
regarding custody, visitation and relocation orders is
one of abuse of discretion. . . . [I]n a dissolution pro-
ceeding the trial court’s decision on the matter of cus-
tody is committed to the exercise of its sound discretion
and its decision cannot be overridden unless an abuse
of that discretion is clear. . . . The controlling princi-
ple in a determination respecting custody is that the
court shall be guided by the best interests of the child.
. . . In determining what is in the best interests of
the child, the court is vested with a broad discretion.’’
(Internal quotation marks omitted.) M. S. v. P. S., 203
Conn. App. 377, 397, 248 A.3d 778, cert. denied, 336
Conn. 952, 251 A.3d 992 (2021). ‘‘[T]he authority to
exercise the judicial discretion [authorized by § 46b-56]
. . . is not conferred [on] this court, but [on] the trial
court, and . . . we are not privileged to usurp that
authority or to substitute ourselves for the trial court.
. . . A mere difference of opinion or judgment cannot
justify our intervention. Nothing short of a conviction
that the action of the trial court is one [that] discloses a
clear abuse of discretion can warrant our interference.’’
(Internal quotation marks omitted.) Zhou v. Zhang, 334
Conn. 601, 632–33, 223 A.3d 775 (2020).
   ‘‘The trial court has the opportunity to view the par-
ties [firsthand] and is therefore in the best position
to assess the circumstances surrounding a dissolution
action, in which such personal factors as the demeanor
and attitude of the parties are so significant. . . .
[E]very reasonable presumption should be given in
favor of the correctness of [the trial court’s] action. . . .
We are limited in our review to determining whether
the trial court abused its broad discretion to award
custody based upon the best interests of the child as
reasonably supported by the evidence.’’ (Internal quota-
tion marks omitted.) M. S. v. P. S., supra, 203 Conn.
App. 398.
  The defendant’s primary contention is that ‘‘[t]he
premise in the modification motion that the plaintiff
. . . obtained a promotion . . . and that the seven
year old son had increased social connections in the
second grade was not a basis for a substantial change of
circumstances under the separation agreement because
the prospects of the plaintiff . . . for a change of
employment or promotion . . . was considered by the
parties when they negotiated the separation agree-
ment.’’ We disagree and conclude that the court did not
abuse its discretion in finding a substantial change in
circumstances on the basis of the plaintiff’s promotion
and in determining that it was in the best interests of
the child to remain residing with the plaintiff in the
Hartford area.
   The court credited the testimony of the plaintiff
regarding her promotion. Specifically, the plaintiff testi-
fied that the promotion provided her an increase in her
salary, which was necessary given that she was living
‘‘paycheck to paycheck’’ at the time. At the time of the
dissolution, the plaintiff was working in a position that
permitted her to work remotely on a routine basis, up
to two or possibly three days per week. The plaintiff
testified that, following her promotion in October, 2018,
she managed a team of eight people and no longer had
the ability to work remotely on a routine basis. The
court expressly credited the plaintiff’s testimony that
she had looked into employment elsewhere, but that
she would ‘‘be starting from the bottom.’’
   On the basis of this testimony, the court found that
the plaintiff’s promotion was ‘‘a substantial improve-
ment based on her increased salary and potential career
growth’’ and that her employment circumstances had
changed substantially such that she no longer could
relocate to Massachusetts and maintain her employ-
ment as the parties originally had intended.7 On the
basis of its factual findings and the substantial evidence
to support such findings, the court did not abuse its
discretion in determining that the plaintiff’s promotion
represented a substantial change in circumstances that
warranted modification of the parties’ dissolution
agreement with respect to parenting access and loca-
tion.8
   In addition to the factual findings regarding the plain-
tiff’s promotion, the court also made factual findings
that directly address factors related to the best interests
of the child. First, the court found that the plaintiff’s
financial stability was in the best interests of the child.
The court found the plaintiff’s financial independence
to be ‘‘critical,’’ given that the defendant’s ‘‘failure to
ensure that [she] had timely access to funds following
the divorce put [her] in a vulnerable financial position.’’
Specifically, the court found that the defendant wilfully
had failed to contribute $1000 monthly to the plaintiff’s
mortgage payment as required by the agreement, leav-
ing the plaintiff to make the full mortgage payments
without his court-ordered contributions. Thus, the
plaintiff’s acceptance of the promotion was in the
child’s best interests because it would allow the plaintiff
to better provide financially for her and the parties’
child.
  Moreover, the court found that it was in the best
interests of the child to continue residing primarily with
the plaintiff in the Hartford area. The court’s findings
were supported by the plaintiff’s testimony as to the
child’s academic progress, friendships with children in
the neighborhood and at school, relationships with
teachers at school and after-school childcare, and
involvement in sports.9 Following its finding that
remaining in the Hartford area was in the best interests
of the child, the court, having found that the child was
doing well under the current parenting plan, appropri-
ately continued a similar parenting time schedule as had
been in place at the entry of the dissolution judgment.10
   On the basis of the court’s factual findings, which
find support in the record, the court did not abuse its
discretion in granting the plaintiff’s motion for modifica-
tion.
                             II
  The defendant’s second claim on appeal is that the
court erred in awarding appellate attorney’s fees to the
plaintiff. We disagree.
  The following additional procedural history is rele-
vant to this claim. On January 2, 2020, the plaintiff filed
a motion for counsel fees to defend the present appeal,
arguing that her ‘‘ability to fully and fairly advance her
interests, and/or prepare for and proceed with
defending against the appeal in this matter will be preju-
diced without contribution from the defendant to fund
her legal representation’’ and that ‘‘not awarding attor-
ney’s fees to defend against the defendant’s appeal
would undermine the court’s previous orders and
unjustly burden the plaintiff.’’ The defendant filed an
objection, arguing that the plaintiff has ample liquid
assets and income available to defend the appeal.
   On February 18, 2020, the court held a hearing, during
which both parties testified and submitted updated
financial affidavits. The plaintiff testified that, in order
to pay her appellate counsel fees, she had used invest-
ment and retirement assets that had been awarded to
her in the dissolution. Specifically, she testified that
she had obtained funds from her investments and taken
a loan on her 401 (k) account. The plaintiff further
testified she was living ‘‘paycheck to paycheck’’ and
sought $10,000 in counsel fees to defend the appeal.
   After closing argument, the court, in an oral ruling,
ordered the defendant to pay $7700 of the plaintiff’s
attorney’s fees, on the basis that the failure to award
attorney’s fees would undermine the court’s prior finan-
cial orders. The court thereafter issued a written order
to the same effect, noting that it had reviewed the crite-
ria of General Statutes §§ 46b-62 and 46b-82, which
govern the award of attorney’s fees in family court
proceedings, and relevant case law.
   We first set forth applicable legal principles and our
standard of review. ‘‘In dissolution and other family
court proceedings, pursuant to § 46b-62 (a), the court
may order either parent to pay the reasonable attorney’s
fees of the other in accordance with their respective
financial abilities and the equitable criteria set forth in
§ 46b-82, the alimony statute. That statute provides that
the court may consider ‘the length of the marriage, the
causes for the . . . dissolution of the marriage . . .
the age, health, station, occupation, amount and sources
of income, earning capacity, vocational skills, educa-
tion, employability, estate and needs of each of the
parties and the award, if any, which the court may
make pursuant to section 46b-81’ for the assignment of
property. General Statutes § 46b-82. Section 46b-62 (a)
applies to postdissolution proceedings because the
jurisdiction of the court to enforce or to modify its
decree is a continuing one and the court has the power,
whether inherent or statutory, to make allowance for
fees.’’ Leonova v. Leonov, 201 Conn. App. 285, 326–27,
242 A.3d 713 (2020), cert. denied, 336 Conn. 906, 244
A.3d 146 (2021).
   ‘‘Courts ordinarily award counsel fees in divorce
cases so that a party . . . may not be deprived of [his
or] her rights because of lack of funds. . . . Where,
because of other orders, both parties are financially
able to pay their own counsel fees they should be per-
mitted to do so. . . . An exception to the rule . . . is
that an award of attorney’s fees is justified even where
both parties are financially able to pay their own fees
if the failure to make an award would undermine its
prior financial orders . . . .’’ (Internal quotation marks
omitted.) M. S. v. P. S., supra, 203 Conn. App. 402–403.
‘‘[A]n award of attorney’s fees in a marital dissolution
case is warranted only when at least one of two circum-
stances is present: (1) one party does not have ample
liquid assets to pay for attorney’s fees; or (2) the failure
to award attorney’s fees will undermine the court’s
other financial orders.’’ Ramin v. Ramin, 281 Conn.
324, 352, 915 A.2d 790 (2007).
  ‘‘A trial court is not limited to awarding fees for pro-
ceedings at the trial level. Connecticut courts have per-
mitted postjudgment awards of attorney’s fees to
defend an appeal.’’ Leonova v. Leonov, supra, 201 Conn.
App. 327. ‘‘Whether to allow counsel fees, [under § 46b-
62 (a)], and if so in what amount, calls for the exercise
of judicial discretion. . . . An abuse of discretion in
granting counsel fees will be found only if [an appellate
court] determines that the trial court could not reason-
ably have concluded as it did.’’ (Internal quotation
marks omitted.) Id.
  In the present case, the trial court expressly found
that its failure to award attorney’s fees would under-
mine the court’s prior financial orders. The court’s find-
ing is supported by the record, namely, the plaintiff’s
testimony that, in order to pay her counsel fees, she
had obtained funds from her investments and taken a
loan on her 401 (k), the assets that had been awarded
to her in the dissolution. Thus, the trial court reasonably
determined that the fee award was necessary to avoid
undermining the trial court’s prior financial orders.
   Accordingly, we conclude that the court did not abuse
its discretion in awarding the plaintiff attorney’s fees
to defend the present appeal.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The agreement further provided: ‘‘In the event [the defendant] does not
relocate to an area near to [the plaintiff] as set forth above, the minor child
shall attend school in [the plaintiff’s] school district, as determined by her
then residence. [The plaintiff] agrees to consider the school district in choos-
ing a location to reside.’’
  2
    Related to the finding of contempt, the court granted the plaintiff’s
request for attorney’s fees pursuant to General Statutes § 46b-87.
  3
    The plaintiff alleged a number of other grounds in her motion for con-
tempt. Although the court declined to find the defendant in contempt on
the other grounds alleged, the court exercised its remedial authority to make
changes to the agreement with respect to the parties’ communication with
the child and the pickup time after the defendant’s parenting time, and the
court reminded the parties of its order that the parties are to communicate
using Our Family Wizard.
  With respect to the other motions of the parties, the court denied the
defendant’s motion for order, which sought a court order that the child be
enrolled in treatment with a mental health professional. The court also
denied the defendant’s motion for modification of custody, wherein the
defendant had requested sole legal custody of the parties’ child. The court
denied the defendant’s motion for contempt, wherein he alleged that the
plaintiff had violated the agreement by failing to sell the former marital home.
The court determined that the defendant’s motion for contempt alleging
that the plaintiff had failed to relocate in accordance with the agreement
was moot, on the basis that the court had granted the plaintiff’s motion to
modify the agreement to vacate the relocation provisions.
  4
    The court found that, in her new position, the plaintiff was responsible
for ‘‘supervising a team of eight people, in addition to assisting her employer
with the integration of a new acquisition by the company and assisting with
the hiring of additional staff.’’
  5
    The court found not credible the defendant’s testimony that he had made
deposits to a bank account in the parties’ joint names, noting that the
defendant did not list on his financial affidavit a joint bank account.
  6
    The statutory factors are as follows: ‘‘(1) The temperament and develop-
mental needs of the child; (2) the capacity and the disposition of the parents
to understand and meet the needs of the child; (3) any relevant and material
information obtained from the child, including the informed preferences of
the child; (4) the wishes of the child’s parents as to custody; (5) the past
and current interaction and relationship of the child with each parent, the
child’s siblings and any other person who may significantly affect the best
interests of the child; (6) the willingness and ability of each parent to
facilitate and encourage such continuing parent-child relationship between
the child and the other parent as is appropriate, including compliance with
any court orders; (7) any manipulation by or coercive behavior of the parents
in an effort to involve the child in the parents’ dispute; (8) the ability of
each parent to be actively involved in the life of the child; (9) the child’s
adjustment to his or her home, school and community environments; (10)
the length of time that the child has lived in a stable and satisfactory
environment and the desirability of maintaining continuity in such environ-
ment, provided the court may consider favorably a parent who voluntarily
leaves the child’s family home pendente lite in order to alleviate stress in the
household; (11) the stability of the child’s existing or proposed residences,
or both; (12) the mental and physical health of all individuals involved,
except that a disability of a proposed custodial parent or other party, in
and of itself, shall not be determinative of custody unless the proposed
custodial arrangement is not in the best interests of the child; (13) the child’s
cultural background; (14) the effect on the child of the actions of an abuser,
if any domestic violence has occurred between the parents or between a
parent and another individual or the child; (15) whether the child or a sibling
of the child has been abused or neglected, as defined respectively in section
46b-120; and (16) whether the party satisfactorily completed participation
in a parenting education program established pursuant to section 46b-69b.’’
General Statutes (Rev. to 2019) § 46b-56 (c).
   7
     The defendant argues in his appellate brief that the trial court should
have applied the factors contained in General Statutes § 46b-56d, which
applies to postjudgment relocation cases. Section 46b-56d provides: ‘‘(a) In
any proceeding before the Superior Court arising after the entry of a judg-
ment awarding custody of a minor child and involving the relocation of
either parent with the child, where such relocation would have a significant
impact on an existing parenting plan, the relocating parent shall bear the
burden of proving, by a preponderance of the evidence, that (1) the relocation
is for a legitimate purpose, (2) the proposed location is reasonable in light
of such purpose, and (3) the relocation is in the best interests of the child.
   ‘‘(b) In determining whether to approve the relocation of the child under
subsection (a) of this section, the court shall consider, but such consider-
ation shall not be limited to: (1) Each parent’s reasons for seeking or oppos-
ing the relocation; (2) the quality of the relationships between the child and
each parent; (3) the impact of the relocation on the quantity and the quality
of the child’s future contact with the nonrelocating parent; (4) the degree
to which the relocating parent’s and the child’s life may be enhanced econom-
ically, emotionally and educationally by the relocation; and (5) the feasibility
of preserving the relationship between the nonrelocating parent and the
child through suitable visitation arrangements.’’ (Emphasis added.)
   Because the present case does not involve the ‘‘relocation of either parent
with the child’’; General Statutes § 46b-56d (a); but rather the request of the
plaintiff not to relocate, as contemplated at the time of dissolution, the trial
court did not err in failing to analyze the motion under § 46b-56d.
   8
     We note that we are not presented in this appeal with the issue of
whether the trial court was obligated to make a threshold finding of a
substantial change in circumstances in resolving the motion the plaintiff
presented to the court in this case.
   9
     The defendant argues that the court’s decision is ‘‘in contravention of
Connecticut’s public policy by rewarding the [plaintiff] in what the record
reveals is her vindictive desire to interfere in the relationship between
the noncustodial parent and child.’’ We disagree that the record reflects a
vindictive desire on behalf of the plaintiff to interfere with the relationship
between the defendant and the parties’ child. As noted previously, the court
credited the plaintiff’s testimony and found her ‘‘more willing to compromise,
especially when it relates to their son’s well-being.’’ In contrast, the court
found the defendant’s testimony ‘‘self-serving’’ and an attempt ‘‘to obfuscate
his manipulation of the [plaintiff] regarding financial matters and the parent-
ing schedule.’’ ‘‘The trial court has the great advantage of hearing the wit-
nesses and in observing their demeanor and attitude to aid in judging the
credibility of testimony. . . . Great weight is given to the conclusions of
the trial court which had the opportunity to observe directly the parties
and the witnesses.’’ (Internal quotation marks omitted.) Lopes v. Ferrari,
188 Conn. App. 387, 393, 204 A.3d 1254 (2019).
   10
      The defendant argues that, even if a modification was appropriate, the
court erred in ‘‘remov[ing] one of the three weekends where the [defendant]
has custody of his son . . . .’’ We disagree.
   Pursuant to the agreement, the defendant had parenting time with the
child on certain specified weekends, either two or three per month. From
the date of the dissolution judgment through the end of 2018, not including
the summer, the defendant’s parenting time included: one weekend each in
January and August; two weekends each in May, September, October, and
December; and three weekends each in February, March, April, and Novem-
ber. For summer, 2018, the parties rotated parenting time on a two week
on/two week off schedule. For 2019, through the end of the school year,
the defendant’s parenting time included: one weekend in June; two weekends
each in January, April, and May; and three weekends each in February and
March. In granting the motion for modification, rather than enumerating
certain dates on which the defendant would have parenting time, the court
appropriately ordered that the defendant would have parenting time with
the child ‘‘every other weekend.’’ Accordingly, we reject the defendant’s
contention that the court’s order reflects an appreciable diminution in his
parenting time, and we conclude that the court’s order regarding parenting
time was well within its discretion.